       Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 1 of 24 PageID 1



                             UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


STEEL SUPPLEMENTS, INC.,             a   Florida
corporation

       Plaintiff,
                                                               CASE NO.

BLITZ NV, LLC' a Nevada limited liability
company

       Defendant.


                                             COMPLAINT

       Plaintiff, STEEL SUPPLEMENTS, INC. ("STEEL")              sues Defendant   BLITZ   NVo   LLC

("Blitz")   and states as follows.

                                            Nature of Action

        1.       This action stems from the material breach of             a   Personal Services

Sponsorship/License Agreement (the "Agreement") under which Blitz, through social media

celebrity, Dan Bilzeian ("Bilzerian"), agreed to promote, publicize and endorse STEEL's

products.

        2.        Blitz agreed Bilzerian would not promote, publicize or endorse the products or

services of any STEEL competitor, defined by the Agreement as a provider, seller, manufacturer,

or distributer of bodybuilding supplement products.

        3.        In violation of the express terms of the Agreement,Bilzeianhas been promoting

endorsing, and/or publicizing competitors' products. Further, in violation of the Agreement,Blitz

has failed to ensure that Bilzerian provides the services required by the Agreement to the best   of



                                                   1
       Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 2 of 24 PageID 2



his skill and ability. In addition,Blitz is responsible for Bilzerian's immoral acts that adversely

affect the reputation of STEEL, also in violation of the Agreement'

         4.    By this action, STEEL also seeks a declaration that the Agreement has been

terminated.

                                    Jurisdictional Allegations

         5.    Federal diversity jurisdiction is proper under 28 U.S.C. $ 1332 because there is

complete diversity between STEEL and Blitz and the amount in controversy exceeds $75,000.00,

exclusive of costs, interest, and attomey's fees.

         6.     STEEL is a Florida corporation with a principal place of business in Sarasota,

Florida. Accordingly, STEEL is a citizen of Florida and is not a citizen of any other state.

         7.     Blitz is a limited liability company. Blitz's sole member is Goat Works, LLC.

The sole member of Goat Works, LLC is Bilzerian. Bilzerian is domiciled in Las Vegas, Nevada.

Accordingly,Bhtz is a citizen of Nevada and is not a citizen of any other   state.


         8.    STEEL seeks damages due to Blitz's failure to comply with its contractual

obligations, which have damaged STEEL in an amount greater than $75,000.00.

         g.    Venue is proper under 28 U.S.C. $ l39l(bx2) because a substantialpart of the

events   or omissions giving rise to the claim occurred in        Sarasota County, Florida, where

STEEL's principal place of business is located. Sarasota County, Florida              is within   the

geographical boundaries of the Middle District of Florida. Additionally, pursuant to section   l5 of

the Agreernent, venue for any action arising under or relating to the Agreement shall be in the

court of appropriate jurisdiction for Sarasota County, Florida.




                                                    2
         Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 3 of 24 PageID 3




                                        General Allegations

         A. Huh   and STEEL

         10.     Jason Huh ("Huh") is a highly decorated former professional bodybuilder, who

now owns and operates several successful health and fitness companies, including STEEL, that

he   built from the ground up.

         11.     Huh was born in Korea. His parents immigrated to the United States with Huh

when he was one month old, looking to make the American dream a reality for their family.

          lZ.    Huh's father, who had been a professional bodybuilder in Korea, began working

as a personal trainer   in Sarasota, Florida, where the family made their new home. The family had

few means at first, and Huh's father would ride his bicycle to work every day.

         13.     Inspired by his father's self-discipline and dedication to bodybuilding and fitness,

Huh was driven to succeed in the bodybuilding and fitness industry.

          14.    Huh began his bodybuilding career at the age of 16, training for one year for      a


show and ultimately losing.

          15.    Determined to persevere, Huh trained harder.

          16.    Huh's hard work paid off.    ln   2004, he competed in the NPC Teen Nationals,

winning first place overall and becoming titled Best Teenage Bodybuilder on the Planet.

          17.    Huh's win in 2004 fueled his bodybuilding career.

          18.    In addition to continuing to compete, in2007, Huh opened Elite Nutrition        and


Smoothie in downtown Sarasota, with the goal of bringing premium bodybuilding supplements,

fitness knowledge, and customer care to his hometown.




                                                   J
       Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 4 of 24 PageID 4




       19.     As an athlete, Huh also became sponsored by a company called Pro Supps. Huh

became close with the principal of Pro Supps, Arthur Atwood (o'Atwood"), a coach who trained

Huh for the 2010 national bodybuilding competition.


.      20.     In 2010, Huh turned pro, becoming the youngest person ever to do so.

       2I.     Upon turning pro, Huh agreed to sign a contract with Pro Supps to endorse its

supplement products. Huh remained close with Atwood and began learning from him about the

supplement industry, including the art and science of creating a supplement product.

       22.     Under Atwood's wing, Huh gained expertise regarding supplement ingredients

and measurements, paylng close attention to detail. Huh was impressed by Atwood's dedication

to the quality of the ingredients and the complexity of the formulas, finding Atwood's ideas and

creations far better than the supplements available on the market at the time, which were often

diluted in quality and produced with a lower level of care.

       23.     Within a year of Huh signing the product endorsement contract with Pro Supps,

Atwood passed away at       age 37   of a heart attack. Pro Supps was acquired by others, and, without

Atwood there, Huh decided to step away.

       24. ln 2012, after years of training for professional bodybuilding competitions while
simultaneously running Elite Nutrition and Smoothie seven days a week, Huh decided to step

away from pro bodybuilding, choosing instead to focus on his nutrition and fitness businesses

and further his expertise   in supplements.

        25.    Huh would learn to perfect supplement products through trial and elror, testing

them both on himself and on clients he trained.

        26.    A few years later, Huh founded STEEL, a concept for a high-quality supplement

company.



                                                     4
          Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 5 of 24 PageID 5




          27.    Determined to create quality products with great care, Huh reached out to well

known chemists to assist him with creating safe and effective supplement formulations. Huh was

determined STEEL would bring forth only the best supplement products in terms of quality and

effectiveness.

          28.    Huh launched STEEL in August 2016 to great acclaim. Within four years, STEEL

became a multi-million dollar company and grew from one employee to having approximately

60 full time employees.

          29.    A number of STEEL's current employees include those that have been with the

company since close to the time of its inception.

          30. At its core, STEEL consists of a tight-knight        group that values credibility,

transparency, family, athletics, and work ethic.

          31.    Today, STEEL sells its products at its retail location in downtown Sarasota and

online.

          32.    STEEL remains devoted to producing innovative products using science to inspire

action, help individuals push past previous physical limits, and achieve optimal health.

          33.    Ultimately, STEEL's mission is to create products, services and inspiration to

instill definiteness of purpose and advance human potential through health and fitness.

          34.    To that end, STEEL's products are formulated based on science and research-

based education. They contain only the highest quality ingredients, which are tested for accuracy

and purity before and after manufacture.

          35.    STEEL's supplement products are conspicuously labeled             to   include its

ingredients, which are also disclosed to consumers before purchase.




                                                    5
       Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 6 of 24 PageID 6




        36.    STEEL provides extensive education to consumers about its products, describing,

for example, the best way to take each supplement and which STEEL supplements may and may

not be combined. STEEL provides additional health and fitness education on its blog, describing

to followers how they can take realistic steps to achieve healthy and fit lifestyles.

        37.    There are now dozens of STEEL supplement products for many different health

and fitness applications, a representative sample of which are included in the following table:




                                                       A pre-, intra-, and post-workout endurance
       ADABOLIC                                        and recovery formulation.




                                                       An advanced multistage thermogenic that
                                                       focuses on boosting metabolism, suppressing
                                    si"t'EF;t-         cravings, and providing all-day energy and
     SHREDDED-AF                   #Effirit7           mental clarity without the crash.




                                    syEFr-             A natural T booster that promotes fat loss.
                                   ll-I:}Ftrt"nj
        ALPHA.AF




                                                   6
Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 7 of 24 PageID 7




                                                 A pre-workout providing maximum energy
                                                 and enhanced focus to allow faster, longer,
AMPED.AF                                         and more intense training without crash.




                   .-

                                                 A non-GMO verified pure vegan protein
                   t                     I       powder delivering a dairy-free protein
 VEG-PRO                                         complete profile of essential amino acids.




                                                 A pharmacist formulated sleep aid that
                         :   TEE
                                                 improves sleep quality.
RESTED.AF              tE5   rE    -If




                                                 A high-intensity and focus pre-workout
                                                 designed to amplify energy, alertness,
CHARGED.AF                                       strength, stamina and pumps while providing
                                                 essential nutrients to optimize anaerobic and
                                                 aerobic capacity.




                                             7
      Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 8 of 24 PageID 8




                                                      A creatine monohydrate synthesized to pH
                                   s"t'EEr-
     ATP FUSION                                       12. Perfect for men and women seeking lean
                                  IP I=LIEiIE         muscle gains with no bloat or water retention.




   STEEL OCTANE                                       A performance energy drink infused with
                                                      nootropics, aminos, vitamins, and caffeine.




       38.    STEEL has many more supplement products; since                 its founding,   STEEL's

distinguished line   of   supplements has grown   to an extensive collection of over 25 unique

supplement formulations.

       39.    To this day, Huh continues to have a hand in formulating nearly all of STEEL's

supplement products.

       40.    The proven efficacy of STEEL's supplement products has generated thousands               of

rave reviews and a loyal customer following.

       41. In        addition   to its   supplement products, STEEL sells health and fitness

accessories, including gym bags, hoodies, and gym towels.

       B. Dan Bilzerian, "King      of Instagramn'

        42.   Bilzerian is an actor, professional poker player, and a social media celebrity

whose social media fame led to him being given the moniker, the "King of Instagram."




                                                  8
       Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 9 of 24 PageID 9




       43.      As a social media influencer, Bilzerian posts photos and videos flaunting      guns,


expensive cars, scantily clad women, and fitness on social media platforms including Facebook,

Twitter, Instagram, Snapchat, and YouTube. Bilzerian's social media identity has gained him in

excess of 32   million lnstagram followers.

       44.       Bilzerian's Instagram content includes posts on his Instagram feed (permanent

photos and videos that remain Bilzerian's Instagram page unless deleted) and Instagram stories

(photos or videos displayed for up         to 15 seconds on Bilzerian's   Instagram page and which

disappear after 24 hours unless converted to a story highlight).

        45.      Blitz and Bilzerian are highly sophisticated in the art of social media influencing.

Bilzerian's social media posts and stories are carefully measured to further his dual goals of

maintaining his lavish social media identity and promoting his business ventures.

        46.      Bilzerian's social media posts and stories are shot with the precision of a movie

production, requiring multiple shots and editing. Everything is purposeful in the final version

published to Bilzerian's almost 33 million followers.

       47.       In light of Bilzerian's   success as a social media influencer, STEEL entered into

negotiations with Blitz for an exclusive sponsorship agreement.

       C. The Personal      Services Sponsorshipilicense Agreement

        48.      On or about March 7,2011, STEEL entered into the Agreement with Blitz, which

manages and provides Bilzerian's services. STEEL would have attached the Agreement to this

pleading as an exhibit; however, the Agreement contains a confidentiality clause, requiring that

its contents be kept between the parties.




                                                    9
       Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 10 of 24 PageID 10



        49.       Pursuant to the Agreement,Bilzeian, through Blitz, agreed to endorse STEEL's

products through his social media sites, including Instagram and Facebook. ,See Agreement,               $


3.1.

        50. Blitz agteed that Bilzerian shall not promote,               publicize   or   endorse any    of

STEEL's competitors, which are providers, sellers, manufacturers or distributors of bodybuilding

supplements. See Agreement, $ 3.1.1.

        51.       Although the Agreement gave BilzeianlBlitz discretion regarding the content and

amount of posting, the Agreement provided that Blitz would be sure Bilzerian performs to the

best of his   skill and ability. See Agreentent, $ 3.1.2.

        52.       Section 2.2(1) of the Agreement allows STEEL to terminate under the following

circumstances:     if   Bllzeian commits a criminal, wrongful, or immoral act which in STEEL's

opinion would adversely affect its reputation,       if   Bilzerian dies or becomes incapacitated, or    if
Blitz is in material breach of the Agreement.

        D. Bilzerian's Endorsement of Competitors
        53.       Recently, Blitz has been breaching the Agreement as a result               of   Bilzerian

promoting, publicizing, or endorsing competitors' products.

                  1. The Treigning Lab
        54.       On or about July 3, 2020, Bilzerian posted two Instagram stories in which he

responded to the question, "what supplements do you take and when do you take them?"




                                                     10
     Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 11 of 24 PageID 11




                                    whal supplom€nts do you
                                   take and when do you take
                                             them




       55.    While Bilzet'ran identified various supplements from STEEL, he also promoted,

publicized, and endorsed a non-STEEL supplement from a company called "The Treigning Lab"

which, according to Bilzerian, helps him achieve     a    better, deeper sleep.

       56.    As depicted in the screenshot from Bilzerian's Instagram story below, Bilzerian

endorsed The Treigning Lab product, an L-Tryptophan supplement clearly bearing the Treigning

Lab's name and logo:




                                   *b




                                              r'*i4erl[




                                                  11
     Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 12 of 24 PageID 12




       57.     This product directly competes with STEEL products, including "RESTED-AF",

which promotes a deeper sleep and muscle recovery, and ADABOLIC, which includes the same

active ingredient as the Treigning Lab's product, L-Tryptophan.

       58.     The Treigning Lab provides, sells andlor manufactures bodybuilding supplements

and, therefore, is a STEEL competitor, as defined by the Agreement.

       59. On its       website, www.treigninslab.com, The Treigning           Lab sells other

bodybuilding supplements including but not limited to Creatine Monohydrate, L-Glycine, and L-

Arginine, among others. By way of example, STEEL sells a product called "ATP-FUSION"

which is a creatine formula containing the same active ingredient-{reatine Monohydrate-as

the Treigning Lab's product.

       60.     Bilzerian's endorsement of The Treigning Lab's product was not cleared by

STEEL, nor would STEEL have consented, particularly where, as here, the product directly

competes   with STEEL's products.

               2.   FULL SEND

        61.    On or about December 23, 2019, Bilzerian appeared in a promotional video

featuring the NELK Boys-a YouTube channel and social media company which owns the

brand FULL SEND. The video's caption tags Bilzerian and states "FULL SEND Christmas

Special is LIVE   NOWI    @danbilzeian)'

       62.     This was the first time STEEL learned about Bilzerian's relationship with the

NELK Boys. At that time, however, FULL SEND did not sell bodybuilding supplements.

        63. A few months later, however, FULL                  SEND began selling bodybuilding

supplements through its website, https://fullsendsupps.com/.

        64.    In doing so, FULL SEND competes directly with STEEL.



                                                T2
     Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 13 of 24 PageID 13




       65.     On or about October 26, 2020, after FULL SEND began selling bodybuilding

supplements, Bilzerian posted an Instagram story in which he walked to the back of a parked

truck and focused on the contents inside the open trunk. As shown in the screenshot below,

plainly visible, among three carefully placed guns, was a bright red gym bag with the words

"FULL SEND" prominently written in the same style as on the FULL SEND bodybuilding

supplements:




               3.   Ignite

       66.     In or around 2018, Bilzerian co-founded Ignite.

       67.     In February 2020,Ignite unveiled a new product: an energy drink called ''ZPIO."

       68.     ZRO is marketed as a "performance" drink and sold in supplement stores like The

Vitamin Shoppe.

       69.     In September 2020, James Gracely, President of Beverages at Ignite, appeared on

the Supplernent Engineer Podcast.

       70.     Gracely noted that people use energy drinks, such as lgnite, as a pre-workout

beverage.

       71.     Gracely has explicitly promoted ZRO         in lieu of   traditional pre-workout

supplements like those STEEL offers, commenting on the same podcast episode that "stim pre-


                                               13
     Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 14 of 24 PageID 14




workouts are ridiculous they're irrelevant at this point people are drinking energy drinks all day

long anyway what do you need more dividends for."

       72.     Gracely comes from a supplement background, having worked at VPX Sports, a

supplement company, prior to joining Ignite in August 2019.

       73.     As reflected below in a post containing a picture of Bilzerian, ZRO's Instagram

page also depicts Ignite as a pre-workout supplement.

                                                     Q,n*"-,'*'
                                                     C        Pffi;"'*:lll,::mn".,
                                                              ard.ontdl.d1dgod eNq

                                                              ::si'FBo'3'?!


                                                     0        yffi"".;.r::;ffi9:"*.              .
                                                              t@,.1{iRJr .*ork d
                                                              ,atk&      lpedo.  @ad'el
                                                              *..q{dd           n9&rto

                                                              li::"'
                                                     *        rffi'f;';'":i"?j;:"*""

                                                     OOV                                             R




        74.    As depicted in the post below, Ignite has further advertised ZRO as a product to

"help give you the motivation you need to hit the gytn."
                                                              io.i@o rdb*
                                                     O

                                                     e         l$ilero    ZRO
                                                                           "il
                                                               oohv!!o. tou nd b
                                                               rgn[ry.u6!n6n9d(.2.
                                                                                  ndp q,te you lhe
                                                                                       hn   te gJn




                                                      o



                                                      c20v                                           tr
                                                        197 1tr6




        75. In addition to natural caffeine, ZRO contains supplement ingredients                          such   as


300mg of AlphaSize alpha-GPC and 250mgof tyrosine.




                                                14
     Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 15 of 24 PageID 15




       76.       STEEL sells competing pre-workout products, including products called
                                       ooPRE".
"AMPED-AF", "CHARGED-AF", and

       77.       BTlzeian, an owner   of   Ignite, has been featured on Ignite's Instagram

unabashedly promoting ZRO. By way       of example only, on August I0, 2020,Ignite posted a

series of photos on lnstagram of Bilzerian with a ZPIO can, encouraging followers to buy the

product.

                                                      O@"'*
                                                      O    1"'-*"***
                                                                   O

                                                      o    *:*sltt"""*"
                                                      O::--*s.::....

                                                      &.tus@i:.r.
                                                      9Qv                   tr




                                                      a d'".'''*
                                                          rk.cry,BeNFde
                                                      o




                                                      l:*r;i:lfi*'"*-
                                                      t$'::','l:T,'1"....

                                                           .h.ture! ?...
                                                      &
                                                      OQY                   R




           78.   Bilzerian also frequently endorses ZRO on his own social media platforms. By

way of example only:


On October 31,2020, Bilzerian posted an
Instagram video story with a ZRO can.




                                                 15
     Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 16 of 24 PageID 16




On November 9,2020, Bilzerian posted the
following image to Instagram.




Also on November 9, 2020, Bilzeian posted
an Instagram video story in which the camera
swivels from a view of dumbbells scattered on
the floor of a pavilion to the following image
of a ZRO can resting on top of exercise
equipment.




On November 11, 2020, Bilzerian posted the
following image to Instagram.




       79.     On November 30, 2020, Bilzerian posted an Instagram story promoting Ignite's

Cyber Monday sale. The story included links to Ignite's products, including its ZRO beverage.

                                                 t6
     Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 17 of 24 PageID 17



       80.       Just a few days ago, on December 3,2020, Bilzerian posted an Instagram story

promoting Ignite by showing it on the shelves at The Vitamin Shoppe.

       E. Bilzerian's Immoral              Acts

       81.       Sometime after executing the Agreement with STEEL,Btlzeian founded Ignite.

        82.      Before   it   launched ZRO,Ignite began as a cannabis company offering for sale

products containing Tetrahydrocannabinol, or THC.

       83.       Ignite continues to offer for sale products containing THC.

       84.       THC is a component of cannabis that remains a topic of great controversy in the

U.S. due to its psychoactive effects.

       85.       Ignite's THC based products are antithetical to STEEL's health-conscious and

U.S.-based brand.

        86.      Bilzerian's ownership and promotion of such products puts the STEEL brand at

risk of dilution and risks isolating STEEL's health-conscious customers who turn to STEEL for

fitness products, not   illicit   drugs.

        87.      Bilzerian's production           of THC based products is not the only   example of

Bilzerian's conduct with Ignite that puts STEEL's reputation at risk. Upon information and

belief, STEEL has also leamed Bilzerian has misappropriated Ignite funds to continue

subsidizing his lavish lifstyle.

        88.      Bilzenan has disregarded STEEL's brand and the Agreement in pursuit of his

own interests.




                                                        t7
         Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 18 of 24 PageID 18




           F.   Bilzerian's Additional Bad Faith Acts

           89.     Since the effective date    of the Agreement through the filing of this lawsuit,

Bilzertanhas endorsed STEEL three (3) times on Facebook, one (1) time on Twitter, fifteen (15)

times on Snapchat, twenty-four (24) times on Instagram, and never (0) on YouTube.

           90.     Most of these posts occurred early, toward the start of the Agreement.

           91.     There were times when Bilzerian did not post for months at a time, sometimes

due to disagreements he had        with STEEL.

           92.     As an example only, there was a period of time in 2018 when Bilzerian did not

post for approximately eight months following a disagreement with STEEL over the production

of   a   promotional STEEL video.

            93.    Bilzerian had demanded that STEEL create and publish a professionally shot and

edited promotional video including Bilzerian's image.

           94.     STEEL disagreed with the treatment Bilzerian had suggested, and at first declined

the idea.

            95.    Bilzerian, however, then refused to post any STEEL products on his social media.

Bilzerian continued not to post any STEEL products for approximately eight months, until

STEEL succumbed to Bilzerian's demand and spent approximately $130,000.00 to have the

video professionally done in the manner Bilzerian wanted. Yet, once the video was complete and

posted to STEEL's YouTube page, Bilzerian hardly,          if ever,   posted the video to any of his social

media or otherwise endorsed it, instead pretending the video never existed.

            96.     A11   conditions precedent to bringing this action have occurred, have been waived,

or have otherwise been satisfied.




                                                      18
      Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 19 of 24 PageID 19




                                 COUNT I _ BREACH OF CONTRACT

          97.    This is an action for breach ofcontract.

          98.    STEEL reincorporates paragraphs       I through 96 above, as if fully   set forth herein.


          99.    Pursuant to the Agreement,Blitz agreed Bilzerian shall not promote, publicize or

endorse any of STEEL's competitors, which are providers, sellers, manufacturers or distributors

of bodybuilding supplements. See Agreetrent, $ 3.1.1.

          100.   The Treigning Lab, Full Send, and Iggite sell, manufacture andlor distribute

bodybuilding supplements, thereby competing with STEEL.

          101. Blltz     materially breached the Agreement        by promoting, publicizing,        and/or

endorsing the services or products of STEEL competitors, The Treigning Lab, Full Send, and

Ignite.

          102.   Pursuant to the Agreement,Blitz agreed Bllzerian would perform to the best              of

his skill and ability. See Agreement, $ 3.1.2.

          103.   Since the Agreement was executed nearly four years ago, Bilzerian has posted

about STEEL three (3) times on Facebook, fifteen (15) times on his Snapchat account (half                of

which were during the first year of the Agreement), twenty-four (24) times on lnstagram, and

once (1) on Twitter. Bilzerian's last Facebook and Twitter posts about STEEL came on October

3,2019 and February 22,2018, respectively.

          104.   In   contrast   , Bilze/ran has posted about ZRO on Instagram alone at least     eigfut (8)


times since October 31, 2020.

          105. Blitz has not ensured that Bilzerian provides the services to the best of his skill
and ability and, accordingly, Blitz has breached the Agreement.




                                                      t9
        Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 20 of 24 PageID 20




          106.    Pursuant     to the Agreement, Bilzerian is required to promote, publicize and

endorse STEEL's products through his social media sites, including Instagram and Facebook.

,See   Agreement, $ 3.1.

          107. However, in addition to Instagram           and Facebook accounts specifically mentioned

by the Agreement, Bilzerian has other social media sites, including Twitter, Snapchat,              and


YouTube.

          108.    Since the Agreement was executed nearly four years ago, Bilzerian has posted

about STEEL three (3) times on Facebook, fifteen (15) times on his Snapchat account (half            of

which were during the first year of the Agreement), twenty-four (24) times on Instagram, and

once (1) on Twitter.

          109.    Bilzerian's last Facebook and Twitter posts about STEEL came on October 3,

2019 and February 22, 2018, respectively.

          110.    Bilzerian has never posted about STEEL on YouTube.

          111. ByBilzeian          failing to endorse STEEL on all his social media sites, Blitz is in

breach of the Agreement.

          112.    As   a   result of Blitz's material breaches, STEEL incurred damages.

          WHEREFORE, STEEL requests this Court issue judgment for damages in an amount to

be proven at      tial,    award attorney fees and costs pursuant to section 6 of the Agreement, and

award any such other and further relief as this Court deems just and proper.

                       COUNT II - BREACH OF THE IMPLIED COVENANT
                           OF GOOD FAITH AND FAIR DEALING

          113.    This is an action for breach of the implied covenant of good faith and fair dealing.

           ll4.    STEEL reincorporates paragraphs 1 through 96 above, as if fully set forth herein.




                                                      20
      Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 21 of 24 PageID 21




        115.    Under Florida law, a covenant of good faith and fair dealing was implied in the

Agreement.

        116.    Pursuant to the Agreement,Bilzeian was to promote STEEL through his social

media, including Instagram and Facebook, by posting at his discretion as far as content and

amount. See Agreement, $ 3.L2.

        ll7. While the contract afforded Blitz and, accordingly, Bilzerian, substantial
discretion, Blitz nevertheless agreed that   it would ensure that Bilzerian performs to the best of

his skill and ability.

        118. In addition to this express contractual requirement,Blitz also owed STEEL         the

duty to act in good faith.

        119.     Over the courso of the Agreement, STEEL made substantial payments to Blitz for

Bilzerian to endorse STEEL.

         120.    Since the Agreement was executed nearly four years ago, Bilzeiran has posted

about STEEL three times (3) on Facebook, fifteen (15) times on his Snapchat account (half        of

which were during the first year of the Agreement), twenty-four (24) times on Instagram, and

once (1) on Twitter.

         l2l.    Bilzerian's last Facebook and Twitter posts about STEEL came on October 3,

2019 and February 22, 2018, respectively.

         122.    Bilzeianhas never posted about STEEL on YouTube.

         123. Blitz      breached the implied covenant    by failing or refusing to   discharge its

contractual responsibilities, prompted not by an honest mistake, bad judgment or negligence; but

rather by a conscious and deliberate act, which unfairly frustrated the agreed common purpose-

to promote STEEL's brand.




                                                  2t
      Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 22 of 24 PageID 22




           124. In doing so, Blitz capriciously            contravened STEEL's reasonable contractual

expectations and deprived STEEL of the benefits of the Agreement.

           125. Blitz breached express terms of the Agreement as a result of: (a) Bilzerian
promoting, publicizing, andlor endorsing the services of products of STEEL competitors, The

Treigning Lab, Full Send, and Ignite; (b) Bilzerian's failure to endorse STEEL on all his social

media sites; and, (c) Blitz's failure to ensure Bilzerian performs to the best of his skill and

ability.

           126. As a result, STEEL incurred damages.
           WHEREFORE, STEEL requests this Court issue judgment for damages in an amount to

be proven at      tial,   award attorney fees and costs pursuant to section 6 of the Agreement, and

award any such other and further relief as this Court deems just and proper.

                                 COUNT       III _ DECLARATORY JUDGMENT
           127. This is an action for declaratory     relief.

           I28.    STEEL reincorporates paragraphs         I through 96 above, as if fully   set forth herein.


           129.    Section 2.2(1) of the Agreement allows STEEL to terminate under the following

circumstances:      if   Bilzerian commits a criminal, wrongful, or immoral act which in STEEL's

opinion would adversely affect its reputation,        if   Bilzerian dies or becomes incapacitated, or           if
Blitz is in material breach of the Agreement.

           130. Blitz materially breached this Agreement as set forth herein,                   including by

promoting competitor'        s   products.

           131.    STEEL has issued written notice of the breach and seeks a declaration that the

Agreement is terminated.




                                                      22
     Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 23 of 24 PageID 23




        132.   Bilzerian has also engaged        in   criminal, wrongful, or immoral acts that             are


adversely affecting STEEL' s reputation.

        133.    STEEL has issued written notice of Bilzerian's criminal, wrongful, or immoral

acts and seeks a declaration that the Agreement is terminated.

        134.    Section 2.1 of the Agreement alternatively allows STEEL to terminate at will.

        135.    In relevant part, Section 2.1 provides that the term of the Agreement shall be for

the contract period, unless the Agreement is terminated.

        136.    The contract period is defined as the period of time commencing on the effective

date and terminating upon either party providing thirty (30) days written notice                  of intent to

terminate pursuant to Section 2.2.

        137.    Under the plain language of Section 2.1, there is a distinct option for termination.

Section 2.2. is not an exhaustive list of bases for termination.

        138.    Because Section      2.2   constihrtes   a   permissive and nonexclusive termination

provision, the Agreement is terminable at-will.

        139.    The Agreement is also terminable at          will   because   it is indefinite. The conditions

defined by the Agreement's termination provisions do not limit the duration of the Agreement or

make its duration determinable in any real or concrete way.

        140. There is a bona fide, actual, present,      practical need for the declaration.

        141.    The claims at issue address some immunity, power, privilege, or right of the

complaining party dependent on the facts or the law applicable to the facts.

        142. Blitz has, or reasonably       may have, an actual, present, adverse, and antagonistic

interest in the subject matter, either in fact or law.

        143.    The antagonistic and adverse interests are all before the Court by proper process.




                                                   23
     Case 8:20-cv-02971 Document 1 Filed 12/14/20 Page 24 of 24 PageID 24




       144.   The relief sought is not merely the giving of legal advice by the courts or the

answer to questions propounded from curiosity.

       WHEREFORE, STEEL requests this Court issue a declaratory judgment ruling the

Agreement is terminated, award attorney fees and costs pursuant to section 6 of the Agreement,

and award any such other and fuither relief as this Court deems just and proper.

                                                                 tted,



                                              J
                                              Florida Bar No. 59550
                                              Sarah A. Gottlieb
                                              Florida Bar No. 125232
                                              FREEBoRN    &   PNTNNS   LLP
                                              201 North Franklin Street, Suite 3550
                                              Tampa, FL 33602
                                              Phone: 813-488-2920
                                              Fax: 813-488-2960
                                              E-mail : i stearns@freeborn.com
                                              E-mail: sgottlieb@freeborn.com
                                              Secondary E-mail: ckitchell@freeborn.com
                                                                  mbennett@freeborn. com

                                              Brian D. Goodrich
                                              Florida Bar No. 106948
                                              BnNrr,ny LAw, P.A.
                                              783 S. Orange Ave., Third Floor
                                              Sarasota, FL 34239
                                              Phone: 941-556-9030
                                              Fax: 941-312-5316
                                              E-mail : b goodrich@thebentleylawfirm. com
                                              Secondary: jbradley@thebentle)'1awfi rm. com

                                              Attorneys for Plaintiff Steel Supplements, Inc




                                                  24
